DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks pages 5-6, filed July 7, 2022, with respect to the rejection of claims 18-22 under 35 U.S.C. 112(b) and the rejection of claims 12-21 under 35 U.S.C. 101 have been fully considered and are persuasive. It is noted that claim 13 has been cancelled. The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 12 and 14-22 are allowed (respectively renumbered as claims 1-10).
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 12, the prior art fails to anticipate or render obvious adapting the provided sensor data of the first measuring range for the second measuring range in such a way that the adapted sensor data are provided in an expanded data structure, the expanded data structure having a size that corresponds to the maximum measuring range, and the provided sensor data being arranged as a function of a difference of a size between the maximum measuring range and the second measuring range and a size of the second measuring range within the expanded data structure, and sensor-data-free sections of the expanded data structure being filled with values, wherein the expanded data structure is a one-dimensional data structure, and wherein the provided sensor data are sequentially stored in the expanded data structure one after another in such a way that the sensor-data-free sections are arranged at a beginning of the expanded data structure and/or at an end of the expanded data structure, in combination with all other elements as claimed by Applicant.
	Regarding claim 18, the prior art fails to anticipate or render obvious adapting the provided sensor data of the first measuring range for the second measuring range in such a way that the adapted sensor data are provided in an expanded data structure, the expanded data structure having a size that corresponds to the maximum measuring range, and the provided sensor data being arranged as a function of a difference of a size between the maximum measuring range and the second measuring range and a size of the second measuring range within the expanded data structure, and sensor-data-free sections of the expanded data structure being filled with values, wherein the expanded data structure is a one-dimensional data structure, and wherein the provided sensor data are sequentially stored in the expanded data structure one after another in such a way that the sensor-data-free sections are arranged at a beginning of the expanded data structure and/or at an end of the expanded data structure, in combination with all other elements as claimed by Applicant.
	Regarding claim 22, the prior art fails to anticipate or render obvious manufacturing an adapter configured to adapt the provided sensor data of the first measuring range for a second measuring range, which is different from the first measuring range and is within the maximum measuring range, in such a way that the adapted sensor data are provided in an expanded data structure, the expanded data structure having a size that corresponds to the maximum measuring range, and the provided sensor data being arranged as a function of a difference of a size between the maximum measuring range and the second measuring range and a size of the second measuring range within the expanded data structure, and sensor-data-free sections being filled with values, wherein the expanded data structure is a one-dimensional data structure, and wherein the provided sensor data are sequentially stored in the expanded data structure one after another in such a way that the sensor-data-free sections are arranged at a beginning of the expanded data structure and/or at an end of the expanded data structure, in combination with all other elements as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kulik et al. in U.S. Patent Publication 2011/0257936  teaches “A device for sensing a phenomenon using a dynamic measurement range includes…a first measurement range…determine a second measurement range for the sensing element and to cause the sensing element to change from the first measurement range to the second measurement range….the first…being different than the second…” (Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MISCHITA L HENSON/Primary Examiner, Art Unit 2865